Title: To James Madison from James Monroe, 18 September 1792
From: Monroe, James
To: Madison, James


Dear Sir
Albemarle Sepr. 18. 1792.
I returned last night having made a long and fatiguing journey through the rain. Your servant soon after presented to me yr. favor with its enclosures. I sent off on saturday the packet to Dunlap so that on thursday night it will be recd. & may be published on saturday next. I inserted the paragraph I had first written, & made the concln. rather more pointed introducing the extracts, making the writer & the person to whom written perfectly passive in regard to the publication, stating indeed that I had obtained them from the latter & wod. make them accessible to others if necessary. The continuation shod. immediately follow but I am greatly oppressed with the fatigue of the journey & shall be much occupied during the court, so that I fear I shall not be able to turn the incident to that acct. in every view its importance wod. admit of. Whether pointed allusions to the Secry. of the trsy. wod. be proper & dignified as relating to the subject, the character to be vindicated, or derogatory is a question of some delicacy. Certain it is that the field is open for a general discussion of the measures of the govt., and will not I suspect be avoided on the other side. We shod. be prepared therefore to point out the errors & support the exceptions. The impression that the establishment of banks by making a capital, of credit, that the introduction of foreign money to buy certificates has added to the solid wealth of the country, is strong with many men; and who in the contemplation of a publick benefit are willing to pardon the enormities of individuals who abusing publick trusts, have gaind private emoluments. The system shod. therefore be reviewed fully if at all & I hope you will turn your attention to it. I had some private conversation with Innes who is perfectly right—but from what I cod. learn some others engaged in speculation are as decidedly wrong. Things stand now in such a situation that the scale will soon preponderate one way or the other. At Richmd. it is conceived that the fate of election of V. P. will in a great measure affect the question & that his opponants are in some part embarked before the publick agnst. him. This I suppose they have gathered from the north. I write in haste—very affectionately I am yr friend & servt
Jas. Monroe
